Title: From John Adams to Boston Patriot, 6 January 1812
From: Adams, John
To: Boston Patriot


				
					
					Quincy, Jan. 6, 1812.
				
				By this time we were pretty well convinced that the coalition cabinet would do nothing by treaty, but leave all to the king’s absolute power by his orders in council; and I became more inattentive and frivolous than ever, if that is possible, in my diary. Such hower as it is, I shall lay all of it before the public, which was laid before congress, though not a quarter part of it was ever read there.—Thus it proceeds:

May 23, Friday, 1783.—Last evening the American ministers and secretary met again at my house and signed the letters to Mr. Grand and to the bankers at Amsterdam. Mr Laurens gave it as his opinion that the balance of trade for the future between Great Britain and America, would be in favor of the latter. I asked him, what in that case, would become of the former? He replied, she must be humble. She has hitherto avoided trading with any nation when the balance was against her. This is the reason why she would not trade with France.

This morning Mr. Laurens called upon me to introduce to me a West-India gentleman. Mr. Laurens says the English are convinced that the method of coppering ships is hurtful. The copper corrodes all the iron, all the bolts, spikes and nails which it touches. The vessel falls to pieces, all at once. They attribute the late losses of so many ships to this. That Mr Oswald made an experiment twenty years ago, which convinced him that copper was fatal. He lost a ship by it. Mr. Laurens, Mr. Jay, and Mr. Jarret and Mr. Fitch, two West-India gentlemen, said to be very rich, dined with me. Mr. Fitch is a native of Boston, holds an office of receiver-general, I thing in Jamaica. Ward Nicholas Boylston was to have dined with me, but was taken sick.

Mr Jay told me that the comte de Vergennes turned to him and Mr Franklin and asked “Ou est Monsieur Adams?” Franklin answered, “II est a Paris.” Then turning to Jay he said “Le Monsieur Adams a beaucoup d’esprit, et beaucoup de tête aussi.” Jay answered “Ouy, Monsieur Adams a beaucoup d’esprit.”

Note—The word tête was an equivoke. It might mean, resolution, or judgment, or obstinacy. This was the first and the last trait which escaped the comte of any pique against me, on account of our former disputes. From my arrival from Holland, in October 1782, to my final departure from France to England in the month of May 1786, I lived on terms of entire civility with the comte de Vergennes as if no asperity had ever passed between us on either side. The Journal proceeds:

1783, May 25th.—Mr Hartley came in and shewed me a letter concerning his beloved sister, whose case is very dangerous, and keeps him in deep affliction. She is his housekeeper and friend. She examines his writings and proposes corrections. She has transcribed his papers, his American letters, &c. She has labored much for America. I made a transition and asked what news from England? He said, none. I told him I had heard that it was expected by some that Shelburne would come in. He said, no. I asked him, why cannot you coalesce with Shelburne as well as North? He said, Shelburne is an Irishman and has all the impudence of his nation. He is a parlaverer beyond all description. He parlavers everybody and has no sincerity.

[Note, in 1812.—I said nothing to Mr Hartley, but I had not known and I have never known any proofs of insincerity in Shelburne, more than in Fox and Burke. He was certainly a better friend to America than either of them. I could see nothing in all those attractions and repulsions, those dissolutions and coalitions, those conjunctions and oppositions in London, but national prejudices and family feuds between England, Scotland and Ireland.]

Mr. Barclay dined with me, after having been out to see Dr. Franklin. The Dr. he says, is greatly disappointed in not having received letters from congress, containing his dismission.—He wants to get out of this; and to be at home with his family. He does not expect to live long.

1783, May 26. I hope for news to day from the Hague.

1783, June 1. The loadstone is in possession of the most remarkable, wonderful and mysterious property in nature. This substance is in the secret of the whole globe. It must have a sympathy with the whole globe. It is governed by a law, and influenced by some active, that pervades and operates from pole to pole, and from the surface to the center and the intipodes. It is found in all parts of the earth. Break the stone to pieces, and each morsel contains two poles, a north and a south pole, and does not loose its virtue. The magnetic effluvia are too subtle to be seen by a microscope; yet they have great activity and strength. Iron has a sympathy with magnetism and electricity, which should be examined by every experiment, which ingenuity can devise. Has it been tried, whether the magnet looses any of its force in vacuo? In a bottle charged with electrical fire &c? This metal called iron, may one day reveal the secrets of nature. The primary springs of nature may be too subtle for all our senses and faculties: I should think however, that no subject, deserved more the attention of Philosophers, or was more proper for experiments, than the sympathy between iron and the magnetical and electrical fluid. It would be worth while to grind the magnet to powder, and see if the dust still retained the virtue. Steep the stone or the dust in wine, spirits, oil, and other fluids, to see if the virtue is affected, increased or diminished. Is there no chymical process that can be formed, upon the stone or the dust, to discover what it is, that the magneted virtue resides in? Whether boiling or burning the stone, destroys or diminishes the virtue? See whether earth, air, water or fire, any way effects it and how?

[Note—If any one should ask how it happened that I should amuse myself with subjects and questions so entirely out of my sphere, my answer is, that Mr. Hartley’s communications had convinced us that the coalition had determined to do nothing further by treaty, but determined all things ex parte, by their orders in Council. I was there idle as well as ignorant.]

Mr. Laurens came in in the morning and we had a long conversation upon his proposed journey to England to borrow some money. I explained to him the manner and conditions of my loans in Holland.

Dined at the Spanish Ambassador’s, with the corps diplomatick. Mr. Markoff, the Russian Minister was there and was very civil. D’Aranday lives now in the end of the new buildings, which composed the Facade de la place de Louis quince. From the windows at the end, you look into the Grand Chemin, the Champs Elisee’s, and the road to Versailles. From the windows and gallery in the front, you see the place de Louis 15, the gardens of the Tuilleries, the river and the fine row of houses beyond it, particularly the Palais de Bourbon, and the dome of the invalids. It is the finest situation in Paris.

Mr. Fitzherbert said to me I might depend upon it, the present minister, would continue, at least until the next meeting of parliament. He says there is little to be got in the company of the corps diplomatick. They play deep; but there is no conversation. He says he is acquainted with half a dozen of the women of the town, who live in houses which with their furniture, could not have cost less than twenty-five thousand pounds sterling, and live in a style that cannot be supported, for less than two thousand a year. These are kept by grave people, men of the Robe &c. He says there is nothing like this in London. The corruption of manners he says, is much greater here than there.

Mr. De Stutterheim the minister from Saxony, came to me and said he had received orders from his Court, to propose a treaty of commerce with the United States. He had spoken to Mr. Franklin about it. I asked if Mr. Franklin had written to congress upon the subject? He said he did not know. I informed him that I thought Mr. Dana at Petersburg, had power to treat, though not to conclude. He said he would call upon me, some morning at my house to consult about it.

Herrezio, who had been the last Spanish Ambassador in England, dined there, and the Duke of Berwick.

June, went to Versailles on the day of Pentecòte.

1783, June 17, Tuesday—Went to Versailles, had a conference with the Comte de Vergennes; made my court, with the corps diplomatic, to the king, the queen, monsieur, madame, the Comte d’Artes, Madame Elizabeth, Medames Victoire and Adelaide; dined with the ambassadors; had much conversation with the ambassadors of Spain and Sardinia, Mr. Markoff from Russia, the Dutch ambassadors, &c. It was to me, notwithstanding the cold and rain, the kind of equinoxial storm, at the time of the solstice, when all the rooms had fires like winter; the most agreeable day I ever saw at Versailles.—I had much conversation with the Duke of Manchester and Mr. Hartley, Dr. Franklin and his son, Mr. Waltersdorf, &c., Mr. Madison, and Mr. Shirley, &c. The Comte de Vergennes observed, that Mr. Fox was startled at every clamour of a few merchants. I answered, “l’est exactement vrai,” and it is so. The Comte recommended to us to “discuss and complete the definitive treaty, and leave commerce to a future negotiation.” Shall we gain by delay? I ask myself. Will not French politics be employed to stimulate the English to refuse us in future, things that they would agree to now? The Comte observed, that to insist on sending British manufactures to America, and to refuse to admit American manufactures in England, was “La Convention Leonine.”

The Duke of Manchester told me, that the Dutch had offered them Sumatra and Surinam for Negapatnam. But we know, said the Duke, these settlements are a charge, a loss.

Brantzen told me, he had not displayed his character of ambassador; because it would be concluded from it, that he was upon the point of concluding the peace.

The Comte d’Aranda told me he would come and see me. “Tout en ce Monde” said the Comte, “a ete revolution.” True, I replied, universal history was but a series of revolutions; nature delights in changes, and the world was but a string of them. But one revolution was quite enough for the life of a man. I hoped never to have to do with another. Upon this, laughing very heartily, he said “he believed me.”

The Sardinian Ambassador said to me, “It is curious to remark the progress of commerce: The furs which the Hudson’s Bay Company sent to London, from the most northern regions of America, were sent to Siberia; within one hundred and fifty leagues of the place where they were hunted. He began to speak of La Fonte’s voyage, and of the Boston story of Seymour or Senior Gibbons; but other company came in, and interrupted the conversation.

1783, Wednesday, July 18—Visited the duke de la Vauguion and had a long conversation with him. He was glad to hear I had been “plusieurs fois a Versailles dernieriment.” The duke said he had conversed with the comte de Vergennes, and had told him he thought it would be for the good of the common cause if there were more communication between him and me. I told him that I had expressed to the comte a desire to be informed of the intentions of the king, concerning the communication between the United States and his islands, and that the comte had answered, that if I would give him a note, he would consult with the marquis de Castries and give me an answer. He added, smiling, you will leave to us the regulation of that, and let us take a little care of our marine and our nurseries of seamen, because we cannot go to your assistance (secours) without a marine.

The duke said it would be very difficult to regulate this matter. They could not let us bring their sugars to Europe, neither to France nor any other port. This would lessen the number of French ships and seamen. But he thought we should be allowed to purchase sugars for our own consumption. (How they will estimate the quantity and prevent our exceeding it, I know not. He said there were provinces in France, as Guienna and Province, which depended much upon supplying their islands with wheat and flour, &c. I asked him if we should be allowed to import into their islands wheat, flour, horses, live stock, lumber of all sorts, salt fish, &c. He said it would be “bien difficile” for wheat and flour, &c.

1783, June 19, Thursday. Fete Dive.

The processions were less brilliant than ordinary, on account of the storm.

Went with Mr. Hartley, in his carriage to Passy, where he made his propositions for the definitive treaty. We had a long conversation about De Fonte’s voyage from Peru to Hudson’s Bay. He says he found an inlet and a river which he entered and navigated until he came to a lake in which he left his ship, and followed the course of a river, which descended, with falls in it, or rather rapids, in his boats, until he came to Hudson’s Bay; where he found Seimor Gibbons, or Sennor Gibbons; Major General Edward Gibbons of Boston, as Dr. Franklin supposes. Dr. Franklin had once a correspondence with Mr. Prince upon this voyage, and perhaps Mr. Gill, in the journal of Mr. Prince, has some information about it. The trade to Hudson’s Bay was carried on by Boston people from its first discovery, until the restoration of Charles the second, from whom the Hudson’s Bay Company obtained their charter, and there are several families in New-England, descended from persons who use that trade, viz. the Aldens

De Fonte’s voyage was printed in English, in a collection called Miscellanea Curiosa, in 1708, and has been lately printed in French, in a large collection of Voyages, in twenty volumes. Dr. Franklin once gave to lord Bute, his reasons in writing for believing this a genuine voyage. De Fonte was either a Spaniard or Portuguese. Inquiry has been made at Madrid, but no traces can be discovered there of De Fonte or his Voyage.

Cook, in one of his voyages, anchored in the latitude of Philadelphia, forty, on the west side, of the continent of America, and ascertained the longitude; from whence Dr. Franklin computes the distance from Philadelphia to the south sea to be two thousand miles. Cook saw several inlets and he entered that between America and Asia, Kamskatska, where the passage is not wider than that between Calais and Dover.

The separation of America from Asia, is between the 60th and 70th degree of north latitude, precisely at the arctic polar circle. It is called in the French Maps, Detroit du Nord, the northern streight, or streight of the north. It is near the Archipel du Nord, or northern Archipelago. The point of land in Asia, is under the dominion of Russia and is called Russian Tartary. The streight forms the communication between the Eastern and the Frozen Oceans, i.e. the Mer Orientale and the Mer Glaide. There is a number of Islands in the Archipelago, and one in the streight itself, called on the Map Alaschka Island. There is a sea and a promontory called Kamskatska, situated on the Eastern Ocean, within ten or twelve leagues of the streight. The three Tartaries, Independent Tartary, Chinese Tartary, & Russian Tartary, from a vast country, extendending from Persia, Industan and China, to the point of Asia, at the streights of the north, which divide Asia from America.

What should hinder the Empress of Russia from establishing a trading city, on the sea of Kamskatska, and opening a commerce with Pekin, Nankin and Canton; the cities of China? It is so near the Islands of Japan, the Phillippines, and the Moluccas, that a great scene may, one day, be opened here.

Lima the capital of Peru, is in ten degrees of south latitude; so that De Fonte must have sailed by the Isthmus of Panama, Mexico, California, New Mexico, C. Mendocin, Canal du Roi George, and entered the river, at the mouth of which is the Isle San Carlos. About half way between the south sea and Hudson’s Bay, is a great Lake. Here it is to search for a north west passage to the East Indies.

Baffin’s bay, Baffin’s streight, Davis’s streight, Hudson’s bay, Hudson’s streight, are all, one great inlet of water, the entrance of which is a streight formed by Greenland on one side, and Labradore on the other.

Thus ends the Journal of Thursday, June 19, 1783.
				
					John Adams.
				
				
			